              IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

MARY L. MARSHALL,                               *
                                                *
         Plaintiff,                             *
                                                *
v.                                              *       Case No. 02-CV-2019-901077.00
                                                *
AUSTAL USA, LLC,                                *
And A, whether singular or plural, that individual or entity or those individuals or entities who or
which contributed to cause the termination of Plaintiff’s employment as set forth in the Complaint;
B, whether singular or plural, that person, firm or corporation who or which owned and/or operated
Austal USA, LLC on the occasion made the basis of this suit;
C, whether singular or plural, that individual or entity or those individuals or entities who or which
had any role in the employment decisions made the basis of this suit;
D, whether singular or plural, that entity or those entities, other than those entities described above
whose negligence, wantonness, willfulness, or other wrongful conduct contributed to cause the
occurrence made the basis of this lawsuit;
E, whether singular or plural, that entity or those entities which reinsured or provided excess
coverage with relation to any self-insurance program provided by any party to this lawsuit;
F, whether singular or plural, that entity or those entities who or which provided any insurance
coverage, of whatever kind or character, to any of the named or fictitious Defendants herein;
G, whether singular or plural, those persons, firms, corporations, partnerships or other entities,
other than those described above, which caused or contributed to cause the acts complained of in
the Complaint;
H, whether singular or plural, that entity which, concerning the occasion made the basis of this
suit, was the principal of any of the named or above-described fictitious party Defendants; and/or
I, whether singular or plural, that entity which is the successor-in-interest of the named or above-
described fictitious party Defendants. Plaintiff avers that the identity of the fictitious party
Defendants is otherwise unknown to Plaintiff at this time, or, if their names are known to Plaintiff
at this time, their identity as proper party Defendants is not known to Plaintiff at this time; but,
their true names will be substituted by amendment when the aforesaid lacking knowledge is
ascertained.

       Defendants.

                       PLAINTIFF’S FIRST AMENDED COMPLAINT

       COMES NOW Plaintiff, Mary Marshall, by and through her undersigned Counsel of

record and, pursuant to Ala. R. Civ. P., files this First Amended Complaint and alleges the

following against Defendant Austal USA, LLC, and Fictitious Defendants A, B, C, D, E, F, G,

H, and/or I as follows:




  Case 20-11714        Doc 77     Filed 12/04/20 Entered 12/04/20 16:37:28              Desc Main
                                    Document     Page 1 of 4
 1. The Plaintiff re-alleges all of the allegations and claims for workers’ compensation

    benefits set forth in paragraphs numbered 1 through 6 of her initial complaint and

    incorporates the same by reference as if set forth fully herein, and further alleges as

    follows:

 2. As a direct result of the work-related injury Plaintiff suffered on March 24, 2018,

    Plaintiff was physically limited in the performance of her job duties and/or physically

    unable to perform said duties.

 3. On several occasions, Plaintiff reported to her supervisors that she would be unable to

    come into work due to the amount of pain she was experiencing as a result of her work-

    related injury.

 4. Despite these notifications, Defendant terminated Plaintiff’s employment on December

    3, 2018, for “excessive absenteeism”.

 5. Prior to her injury, Plaintiff rarely missed work and had satisfactory job performance

    reviews.

               Count II Retaliatory Discharge, Ala. Code § 25-5-11.112

 6. The Plaintiff re-alleges all of the allegations set forth in paragraphs numbered 1 through

    5 and incorporates the same herein by reference, and further alleges as follows:

 7. At all times material and relevant to the events and circumstances made the basis of this

    Complaint, the Plaintiff was employed by the Defendant, Austal USA, LLC, and one or

    more of the fictitious parties described in the caption hereof.

 8. At all times during the course and scope of her employment with the Defendant, Plaintiff

    performed her job duties and served her employer diligently.




                                           2
Case 20-11714     Doc 77     Filed 12/04/20 Entered 12/04/20 16:37:28             Desc Main
                               Document      Page 2 of 4
 9. On or about December 3, 2018, the Defendant terminated the Plaintiff. This termination

     came during Plaintiff’s proceedings to obtain workers’ compensation benefits, and well

     after the Defendant’s receipt of notice of Plaintiff’s work-related injuries.

 10. The Defendant’s termination of Plaintiff’s employment was deliberate, intentional, and

     calculated, and it was carried out solely in retaliation for Plaintiff’s pursuit of Worker’s

     Compensation benefits to which she is entitled under law.

 11. The Defendant’s retaliatory discharge of Plaintiff’s employment was willful, malicious,

     oppressive, without justification or excuse, and in violation of Ala. Code § 25-5-11.1

     (1975), as amended.

 12. As a proximate result of Plaintiff’s wrongful termination, and in violation of Alabama

     state law which is designed to protect the Plaintiff and other similarly-situated

     employees from such wrongful termination, Plaintiff was caused to suffer damages in

     the form of lost wages and benefits, mental anguish, outrage, emotional distress, anxiety,

     humiliation, and embarrassment.

  WHEREFORE, PREMISES CONSIDERED, the Plaintiff, Mary Marshall, demands

  judgment, determined by a struck jury, against the Defendants, Austal USA, LLC, and

  fictitious party Defendants A, B, C, D, E, F, G, H, and/or I, and an award of damages, in an

  amount in excess of the jurisdictional limits of this court, that will fairly and adequately

  compensate the Plaintiff for injuries and damages sustained, plus interest, attorneys fees, and

  the costs of these proceedings. Plaintiff further requests that the jury selected to hear this case

  render a verdict for the Plaintiff and against each Defendant, and that it award punitive

  damages to Plaintiff in an amount which will adequately reflect the enormity of the




                                             3
Case 20-11714       Doc 77     Filed 12/04/20 Entered 12/04/20 16:37:28               Desc Main
                                 Document      Page 3 of 4
    Defendants’ wrongful acts and which will effectively prevent other similar wrongful acts.

    Finally, Plaintiff requests that the Court enter judgment consistent with the verdict



    PLAINTIFF DEMANDS TRIAL BY JURY



                                                     Respectfully Submitted,



                                                     /s/ Matthew B. Hall
                                                     Matthew B. Hall (HAL097)
                                                     Attorney for Plaintiff
                                                     The Hall Law Firm, LLC
                                                     30941 Mill Ln., Suite G293
                                                     (251) 406-1371

                                CERTIFICATE OF SERVICE

        I do hereby certify that I have on this the 2nd day of December, 2020, served a copy of
the foregoing pleading on the Attorney for the Defendant, Douglas L. Brown, Esq., BRADY,
RADCLIFF & BROWN, LLP, P.O. Box 1668, Mobile, AL 36633 by US Mail, 1st class postage
affixed and/or via electronic filing through AlaFile.

                                                             /s/ Matthew B. Hall




                                              4
 Case 20-11714       Doc 77     Filed 12/04/20 Entered 12/04/20 16:37:28             Desc Main
                                  Document      Page 4 of 4
